DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claims 1, 4, 7, 8, & 10, and the cancellation of claim 5. Claims 7 – 10 were previously withdrawn. Claims 1 – 4 & 6 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lackner et al. (WO 99/32285 A1), Gleich et al. (DE 102011122595 A1), and Walz et al. (US 2005/0069690 A1) and Snowbarger (US 2016/0088941 A1).
Lackner et al. teach a wood particle board for the construction of furniture (pg. 3 of machine translation) comprising three layers of wood chips impregnated with condensation resins.  The wood chips in the center (core) layer are larger than the wood chips in the two outer (surface) layers (pg. 3 of machine translation).  Two fabric (textile) (claims 1 & 3).  
Lackner et al. do not explicitly teach the fabric layers are permeable to vapour.  However, fabrics are inherently porous and permeable to vapor molecules via the pores.  Additionally, Applicant also uses a textile material.  Therefore, considering Applicant uses the same type of material as Lackner, it inherently has the same permeability to vapors (claim 2).
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).


    PNG
    media_image1.png
    384
    559
    media_image1.png
    Greyscale

Lackner et al. do not teach the surface weight of the fabric interfoil layer (fabric).
Gleich et al. teach a composite material for furniture (title & paragraph [0098]) comprising a textile underlayer (Applicant’s “interfoil”) positioned between a core carrier material and an outer overlay/decorative layer (paragraph [0013].  The textile fabric 2 when composed of mineral fibers (a general term for fibers of asbestos, graphite, and glass) or glass fibers and 15 – 200 g/m2 when composed of synthetic fibers (paragraphs [0034], [0038], & [0044]). The textile underlay layer increases abrasion resistance and meets the requirements of EN13329 class 34 (EU standard for laminate flooring fit for very intensive commercial use) (paragraph [0016]). Additionally, textiles provide improved impact (abrasion) resistance (paragraphs [0096] – [0097]).   Additionally, these textiles have air permeability (paragraph [0048]).
Therefore, based on the teachings of Gleich et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the textile layers (“interfoil”) taught by Lackner et al. with surface weight of 15 – 100 g/m2 because textile underlays (“interfoils) of this weight improve abrasion resistance for meeting the needs of intensive commercial use.
Lackner et al. do not teach the thickness of the fabric interfoil layer.
Walz et al. teach a furniture laminate (paragraph [0002]) comprising a wood core, outer wood veneer layers, and intermediate layers of carbon fiber layers (fabric) or fiberglass (paragraph [0044]) between said core and outer veneer layers (paragraphs [0018], [0034] & Figs. 1A – 1B).  In a first embodiment, the carbon fibers layers are woven and have a thickness of 0.010 inches (0.254 mm) for furniture that provides structural support, such as table legs, chair legs, back supports, & mirror frames (paragraph [0034]).  In a second embodiment, the carbon fiber layers have a thickness of 0.015 inches (0.381 mm) (paragraph [0035]) for furniture that requires flexibility or need to be warped, but not subject to tensile or compressive forces, such as chair seats (claim 1).
Therefore, based on the teachings of Walz et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the fabric interlayer taught by Lackner et al. having a thickness in the range 0.254 mm to 0.381 mm in order to provide the desired flexibility/stiffness of the furniture piece as needed.
The references cited above fail to teach at least one of the interfoil layers is formed of paper or plastic.
Snowbarger  teach furniture panel with wood veneers (470) and core layers (450) formed of semi-porous material, such as paper or other flexible fibrous material having porous qualities (not impregnated within resin) suitable for receiving traditional wood adhesives (paragraph [0030]).
Based on the teachings of Snowbarger, it would have been obvious to one of ordinary skill in the art to substitute the fabric interfoil taught by Lackner et al. with an art recognized equivalence for the same purpose, such as porous paper. See MPEP 2144.06.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lackner et al., Gleich et al., Walz et al., and Snowbarger, as applied to claim 1 above, and further in view of Jones (US 2002/0034629 A1).
Lackner et al. fail to teach the core layer has a density below 500 kg/m3 and at least one surface layer has a density above 700 kg/m3.
3 to about 50 lbs./ft3 (480.5 kg/m3 to 800.9 kg/m3) and an outer structural member containing fine wood particles and has a density of from about 50 lbs/ft3 to about 80 lbs./ft3 (800.9 kg/m3 to 1281 kg/m3) (paragraph [0047]).  The wood composite may be used in furniture (paragraph [0004]).  This configuration yields improved impact resistance, flex-modulus, compression strength, and shear strength (paragraph [0006]).
Therefore, based on the teachings of Jones, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the core (inner) material of wood chips and outer layer of fine wood particles taught by Lackner having a density of about 30 – 50 lbs/ft3 and 50 – 80 lbs/ft3, respectively, for achieving a composite laminate having improved impact resistance, flex-modulus, compression strength, and shear strength.
It is well established, however, that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant argues, “In a telephone call with the Examiner, a provisional election of Group I, claims 1 – 6 was made, with traverse. Applicant affirms the election made with traverse...Applicant respectfully traverses the rejection, as the claims are drawn to the combination of a product and a process specially adapted for the manufacture of said product. Furthermore, the claims are directed to an invention that makes a contribution over the prior art. Claims 1 and 7 have been amended to recite the interfoil is formed of paper which has not been resin impregnated or of a perforated plastic sheet. The prior art fails to disclose the claimed structure and method for making the claimed structure…Because the claims recite a special technical feature and the claimed invention makes a contribution over the prior art, the claims possess unity of invention. Accordingly, the restriction requirement should be withdrawn” (Remarks, Pgs. 5 – 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The prior art cited above teaches Applicant’s amended claim limitations. Applicant’s claims fail to recite a special technical feature. Therefore, the restriction requirement has been maintained.

Applicant argues, “Claim 1 has been amended to clarify that the wood particles in the core are larger than the wood particles in the surface layer and to more clearly specify the wood particles of the core of the surface layer. Claim 4 has been amended to provide antecedent basis for the surface layer” (Remarks, Pg. 6).


Applicant argues, “Applicant respectfully traverses the rejection for at least the following reasons. As discussed above, claim 1 has been amended to recite the interfoil is formed of paper which has not been resin impregnated or of a perforated plastic sheet. The combination of Lackner, Gleich and Walz fail to disclose the claimed structure and method for making the claimed structure” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the new rejection over Lackner et al. (WO 99/32285 A1), Gleich et al. (DE 102011122595 A1), and Walz et al. (US 2005/0069690 A1) and Snowbarger (US 2016/0088941 A1).

Applicant argues, “The teachings of Lackner would have led the skilled person away from selecting non-impregnated paper or perforated plastic sheets as an interfoil. At page 4, lines 8 – 10 of Lackner, it is disclosed that the main purpose of the fabric layer is to increase the tensile and flexural strength of the finished board. In order to achieve this purpose, pre-compressed natural fiber textiles are used as fabric layers. Lackner discloses that natural fiber fabrics are impregnated with a synthetic resin solution as a binder to pre-consolidate the fiber fabrics [page 3, lines 23 – 26]. This would have led one skilled in the art away from using non-impregnated paper. Further, Lackner states that the application of heat around 240C to the impregnated fabrics creates an adhesive bond such that the pre-consolidation is achieved [page 3, liens 28 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the Examiner notes Applicant’s specification teaches “[t]he adhesive agent bonds throughout all the layers, then sets to provide a strong bond between wood particles as well as the wood particles and the interfoil” (pg. 6). Paper is naturally porous. In other words, the paper that is not impregnated with resin before insertion between the adhesive layers of the board would be filled with adhesive resin during the pressing step of forming the final board product. 
As Applicant has noted, Lackner disclose that natural fiber fabrics are impregnated with synthetic solution as a binder (adhesive) to pre-consolidate the fiber fabric layers. Contrary to Applicant’s assertion, Lackner does not teach away from use of a paper which has not been resin impregnated before insertion into the laminate which forms the board of the final product. Note Lackner teaches the fabric is “preferably pre-consolidated natural fiber” and that the pre consolidation may be by mechanical or chemical treatment.
Second, there are various types of known plastic substrate material known in the art having a wide range of melting point temperatures. As long as the melting point of the plastic is above the temperature of the heating step, then it would be reasonable to use a perforated plastic in the board taught by Lackner.

Applicant argues, “Gleich is not related to particle board, but is directed to a composite material without boundaries. Therefore, the skilled person would not have turned to Gleich since it relates to another type of material. Even if the skilled person were to have looked to Gleich, Gleich does not disclose using non-impregnated paper or perforated plastic sheets as an interfoil” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Gleich’s composite is a cured laminate, which would reasonably be considered a board. The Examiner agrees Gleich do not teach use of paper or perforated plastic as an interlayer. However, this deficiency is cured by the citation of Snowbarger (US 2016/0088941 A1)..

Applicant argues, “Walz does not cure the deficiency of the Lackner and Gleich” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781